On Petition for a Rehearing.
Coffey, J.
The appellee Newsome has filed a petition for a rehearing in this cause, in which he insists:
First. That this court erred in reversing the cause as to him, because the appellants filed no motion for a new trial as to the issues involved between them and himself on his cross-complaint.
Second. That the cross-complaint of the appellants against him is insufficient.
One object, in common, was sought by all the parties to this suit, namely, an adjustment of the liens against the *357property described in the several pleadings in the cause. The liens were adjusted by the circuit court upon the erroneous theory that those older than Newsome’s judgment had been satisfied.
It is perfectly clear that justice can not be done between the parties without a new trial as to the whole case. In such cases the court will order a new trial of all the issues in the cause, to the end that justice may be done. Bisel v. Tucker, 121 Ind. 249; State, ex rel., v. Templin, 122 Ind. 235.
The first paragraph of the cross-complaint filed by the appellants against the appellee Newsome sought to have a lien held by them, anterior in date to the appellee’s judgment, declared a lien superior to said judgment.
The second paragraph of said cross-complaint sets up the amount paid for necessary repairs to property upon which the liens rested.
The first objection urged to the cross-complaint is that there is a defect of parties.
The demurrer was based upon the ground that the cross-complaint did not state facts sufficient to constitute a cause of action. Such a demurrer raises no question of parties. Dunn v. Tousey, 80 Ind. 288; Johnson School Tp. v. Citizens Bank, etc., 81 Ind. 515.
The facts stated authorized the court to decree that the lien of appellants, if they held one, was superior to the lien created by appellee’s judgment.
It is contended by appellee, however, that the mistake in the description of the land covered by the mortgage set up in the cross-complaint, was a mistake of law, and not a mistake of fact. In support of this position he cites Baker v. Pyatt, 108 Ind. 61, Armstrong v. Short, 95 Ind. 326, Easter v. Severin, 78 Ind. 540, First Nat’l Bank, etc., v. Gough, 61 Ind. 147, and Rhodes v. Piper, 40 Ind. 369.
The case of Baker v. Pyatt, supra, is not an authority in favor of the position of the appellee. The other cases cited have been so far modified by subsequent decisions of this *358court that they can no longer be regarded as authority upon the questions now before us. Keister v. Myers, 115 Ind. 312; Calton v. Lewis, 119 Ind. 181.
Filed June 18, 1890.
The court did not err in overruling the demurrer of the appellee to the cross-complaint of the appellants.
Petition for a rehearing overruled.